Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is pursuant to the claims filed on 02/11/2021. Claims 1-2, 6-13, and 16-20 are pending. A first action on the merits of claims 1-2, 6-13, and 16-20 is as follows.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1, limitation (q); “said first thermal transfer pack expands when transitioning to a solid and contracts when transitioning back to a liquid” should read “said first thermal transfer pack expands when said heat transfer medium transitions to a solid and contracts when said heat transfer medium transitions back to a liquid” to increase clarity.  
Claim 1, limitation (r); “said second thermal transfer pack expands when transitioning to a solid and contracts when transitioning back to a liquid” should read “said second thermal transfer pack expands when said heat transfer medium transitions to a solid and contracts when said heat transfer medium transitions back to a liquid” to increase clarity.  
Claim 1, limitation (s); “said third thermal transfer pack expands when transitioning to a solid and contracts when transitioning back to a liquid” should read “said third thermal transfer pack expands when said heat transfer medium transitions to a solid and contracts when said heat transfer medium transitions back to a liquid” to increase clarity.  
Claim 1, limitation (cc), lines 3-4; “and thereafter have said left free end be secured to said left upper loop panel and said right free end be secured to said right upper loop panel” should read “and thereafter have said left free end of said upper elastic strap be secured to said left upper loop panel and said right free end of said upper elastic strap be secured to said right upper loop panel” to increase clarity.
Claim 1, limitation (dd), lines 3-4; “and thereafter have said left free end be secured to said left lower loop panel and said right free end be secured to said right lower loop panel” should read “and thereafter have said left free end of said lower elastic strap be secured to said left lower loop panel and said right free end  be secured to said right lower loop panel” to increase clarity.
Claim 11, limitation (k); “said first thermal transfer pack expands when transitioning to a solid and contracts when transitioning back to a liquid” should read “said first thermal transfer pack expands when said heat transfer medium transitions to a solid and contracts when said heat transfer medium transitions back to a liquid” to increase clarity.  
Claim 11, limitation (l); “said second thermal transfer pack expands when transitioning to a solid and contracts when transitioning back to a liquid” should read “said second thermal transfer pack expands when said heat transfer medium transitions to a solid and contracts when said heat transfer medium transitions back to a liquid” to increase clarity.  
Claim 11, limitation (t), lines 3-4; “and thereafter have said left free end be secured to said left upper loop panel and said right free end be secured to said right upper loop panel” should read “and thereafter have said left free end of said upper elastic strap be secured to said left upper loop panel and said right free end of said upper elastic strap be secured to said right upper loop panel” to increase clarity.
Claim 11, limitation (dud), lines 3-4; “and thereafter have said left free end be secured to said left lower loop panel and said right free end be secured to said right lower loop panel” should read “and thereafter have said left free end of said lower elastic strap be secured to said left lower loop panel and said right free end be secured to said right lower loop panel” to increase clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 6-13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitations (r) and (s) respectively recite “said heat transfer medium that expands when transitioning to a solid but malleable state”. It is unclear if “a solid but malleable state” of 
Claim 11 limitation (l) recites “a heat transfer medium that expands when transitioning to a solid but malleable state”. It is unclear if this heat transfer medium transitioning to a solid but malleable state is attempting to claim a second distinct heat transfer medium or if this limitation is attempting to claim antecedent basis to “a heat transfer medium that expands when transitioning to a solid but malleable state” in limitation (k). For examination purposes, this limitation will be interpreted to read “the heat transfer medium that expands when transitioning to the solid but malleable state”. Claims 12-13, and 16-20 inherit this deficiency. 
Claims 8 and 18 respectively recite “further comprising: a posterior neck covering collar”. The structural relationship between the claimed “posterior neck covering collar” of claims 8 and 18 and the “shawl collar” of corresponding parent claims 7 and 17 is unclear. It is unclear if the posterior neck covering collar is a distinct collar from the shawl collar or if the posterior neck covering collar and the shawl collar are two portions of a singular collar. For examination purposes, this limitation will be interpreted to be two portions of a singular collar. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giocondo (U.S. Patent No. 8,105,371), in view of Nilforushan (U.S. PGPub No. 2008/0040831), in view of Cordani (U.S. PGPub No. 2006/0036304), in view of Yulee (U.S. PGPub No. 2013/0126511), in view of Kilbey (U.S. PGPub No. 2014/0316493), and in further view of Feng (U.S. PGPub No. 2018/0161615).
Regarding claim 1, Giocondo teaches a thermal transfer vest configured to be worn by a user (Fig 1), comprising:(a) a back panel (Fig 3 back 18); (b) a left yoke panel connected to said back panel (figs 1-2 top 24 has left yoke panel); (c) a right yoke panel connected to said back panel (top 24 has right yoke panel); (d) a left front panel connected to said left yoke panel (left side 20); (e) a right front panel connected to said right yoke panel (right side 22); (f) said back panel, said left front panel , and said right front panel each having an interior surface (Fig 2 vest has interior surface); (g) a left arm relief in said back panel, said left yoke panel, and said left front panel (arm hole 36); (i) a right arm relief in said back panel, said right yoke panel, and said right front panel (arm hole 38); (o) a first thermal transfer pack having a first hook panel; (p) a second thermal transfer pack having a second hook panel; (q) a third thermal transfer pack having a third hook panel (Figs 6-8, ; (r) a first area of said interior surface of said left front panel being covered in hook-compatible material (Figs 7-8 coupling strips 82, 84, 86, 88 cover the interior of front right, front left, and back of vest surface; Col 6 lns 14-33), (s) said first thermal transfer pack being connected to said first area by said first hook panel (Figs 7-8, envelope 56 connected to left front panel via coupling strip 72); (t) a second area of said interior surface of said right front panel being covered in hook-compatible material (Figs 7-8 coupling strips 82, 84, 86, 88 cover the interior of front right, front left, and back of vest surface; Col 6 lns 14-33), (u) said second thermal transfer pack being connected to said second area by said second hook panel (Figs 7-8, envelope 56 connected to right front panel via coupling strip 72); (v) a third area of said interior surface of said back panel being covered in hook-compatible material (Figs 7-8 coupling strips 82, 84, 86, 88 cover the interior of front right, front left, and back of vest surface; Col 6 lns 14-33), (w) said third thermal transfer pack being connected to said third area by said third hook panel (Figs 7-8, envelope 56 connected to back panel via coupling strip 72); (x) a vertical break between said left front panel and said right front panel, with said vertical break being selectively closable (Fig 4 vertical opening 30 and snaps 32).
Giocondo fails to teach said first, second, and third areas of said respective left front panel, right front panel, and back panel as being a majority of said interior surface of said respective panels and said areas being substantially larger than said first, second, and third thermal transfer packs.
In related temperature altering garment prior art, Nilforushan teaches a similar garment with similar thermal transfer packs (Fig 1 thermal transfer elements 4) that are attached to an interior surface of the garment, wherein said interior surface is entirely covered in hook-
Giocondo fails to teach wherein the vertical break is closed by a zipper, said vest being configured so that said user can install said first, second, and third thermal transfer packs, don said vest and close said zipper, thereafter leaving said user’s hands free.
However, in related vest prior art, Cordani teaches a similar vest with a vertical break (See Fig 1) wherein the right and left front panels may be selectively closed by any substantially equivalent means such as hook-and-loop material, snaps, hooks, zippers, or the like ([0037]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vertical break of Giocondo in view of Cordani to incorporate a vertical break with a zipper as taught by Cordani such that a user can install the thermal packs, don said vest, and close the zipper, thereafter leaving said user’s hands free. Doing so would be a simple substitution of one well-known closure mechanism (Giocondo, 
Giocondo/Nilforushan/Cordani fail to teach a left lateral gap extending down from said left arm relief to a lower extreme of said vest; (J) a right lateral gap extending down from said right arm relief to said lower extreme of said vest; (k) a left front lateral extension on said left front panel running along said left lateral gap; (l) a left rear lateral extension on said rear panel running along said left lateral gap, said left front lateral extension and said left rear lateral extension configured to overlap in order to adjust a circumference of said vest; (m) a right front lateral extension on said right front panel running along said right lateral gap; (n) a right rear lateral extension on said rear panel running along said right lateral gap, said right front lateral extension and said right rear lateral extension configured to overlap in order to adjust said circumference of said vest; (aa) said left front panel including a left upper loop panel and a left lower loop panel, (bb) said right front panel including a right upper loop panel and a right lower loop panel.
In related prior art, Yulee teaches a similar heat transfer vest wherein a similar vest (see Fig 1) comprises a left lateral gap extending down from said left arm relief to a lower extreme of said vest (Fig 1 shows right lateral gap; [0017] describes similar gap on opposite side of vest); (J) a right lateral gap extending down from said right arm relief to said lower extreme of said vest (See Fig 1); (k) a left front lateral extension on said left front panel running along said left lateral gap (Fig 1 showing right lateral extension on right front panel; [0017] describes similar extension on left side of vest); (l) a left rear lateral extension on said rear panel running along said left lateral gap (Fig 2 shows left rear lateral extension on back left panel along the left armhole 10), said left front lateral extension and said left rear lateral extension configured to overlap in order to adjust a circumference of said vest (Figs 1-2, left front and rear lateral extensions comprise elastic material 11 and are capable of being overlapped via the fasteners 5);  (m) a right front lateral extension on said right front panel running along said right lateral gap (Fig 1 showing right lateral extension on right front panel; [0017] describes similar extension on opposite side of vest); (n) a right rear lateral extension on said rear panel running along said right lateral gap (Fig 1 shows right rear lateral extension on back right panel along the right armhole 10), said right front lateral extension and said right rear lateral extension configured to overlap in order to adjust said circumference of said vest (Figs 1-2, right front and rear lateral extensions comprise elastic material 11 and are capable of being overlapped via the fasteners 5); (o) an upper elastic strap running circumferentially around said vest over an upper portion of said left and right lateral extensions (Fig 1 and [0017], upper lateral fasteners 5); (p) a lower elastic strap running circumferentially around said vest over a lower portion of said left and right lateral extensions (Fig 1 and [0017] lower lateral fasteners 5); said left front panel including a left upper loop panel and a left lower loop panel (Fig 1 and [0023], left panel includes corresponding upper and lower loop panels to secure fasteners 5), (z) said right front panel including a right upper loop panel and a right lower loop panel (Fig 1 and [0023], right panel includes corresponding upper and lower loop panels to secure fasteners 5), wherein (aa) said upper elastic strap is to be secured to said left upper loop panel and said right upper loop panel (Fig 1 and [0023], both upper fasteners are configured to be secured to respective upper left and right loop panels), (bb) said lower elastic is to be secured to said left lower loop panel and said right lower loop panel (Fig 1 and [0023], both lower fasteners are configured to be secured to respective lower left and right loop panels) and (cc) wherein said upper and lower elastic straps are configured to compress said first, second and third thermal packs against said user (Fig 1 and [0023], lateral fasteners are configured to couple to tighten the front and back portions of the vest to compress heat source elements 7 to a wearer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vest of Giocondo in view of Nilforushan, Cordani, and Yulee to incorporate the lateral gaps, lateral extensions, upper elastic strap and lower elastic strap. Providing the lateral gaps, lateral extensions, and respective upper and lower elastic straps advantageously provides the front and back panels of the vest with the adjustability to fit a plurality of torso sizes (Yulee [0017] disclosing adjustability of fasteners 5).
Giocondo fails to teach said first, second, and third thermal transfer packs respectively including a heat transfer medium that expands when transitioning to a solid but malleable state wherein said first, second, and third transfer pack expands when transitioning to a solid and contracts when transitioning back to a liquid.
In related prior art, Kilbey teaches thermal therapy device comprising thermal transfer packs (Fig 15, cold packs 112) wherein each thermal transfer pack includes a heat transfer medium that expands when transitioning to a solid but malleable state ([0057]) wherein said first, second, and third transfer pack expands when transitioning to a solid and contracts when transitioning back to a liquid ([0057]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Giocondo in view of Nilforushan, Cordani, Yulee, and Kilbey to incorporate the claimed heat transfer medium into the thermal transfer packs as claimed. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known thermal transfer medium for another well-known thermal transfer medium to yield the 
Giocondo/Nilforushan/Cordani/Yulee/Kilbey fail to teach (o) an upper elastic strap running circumferentially around said vest, said upper elastic strap having a left free end, a central portion attached to said back panel, and a right free end; (p) a lower elastic strap running circumferentially around said vest over said lower elastic strap having a left free end, a central portion attached to said back panel, and a right free end; (cc) said upper elastic strap being configured to be stretched around the left front panel, said back panel, and said right front panel and thereafter have said left free end be secured to said left upper loop panel and said right free end be secured to said right upper loop panel while said zipper remains closed; (dd) said lower elastic strap being configured to be stretched around the left front panel, said back panel, and said right front panel and thereafter have said left free end be secured to said left lower loop panel and said right free end be secured to said right lower loop panel while said zipper remains closed; and (ee) wherein said upper and lower elastic straps are configured to selectively and iteratively compress said first, second and third thermal packs against said user while said vertical break is closed by the zipper.
As stated above, Yulee teaches said left front panel including a left upper loop panel and a left lower loop panel (Fig 1 and [0023], left panel includes corresponding upper and lower loop panels to secure fasteners 5), (z) said right front panel including a right upper loop panel and a right lower loop panel (Fig 1 and [0023], right panel includes corresponding upper and lower loop panels to secure fasteners 5), wherein (aa) said upper elastic strap is to be secured to said left upper loop panel and said right upper loop panel (Fig 1 and [0023], both upper fasteners are configured to be secured to respective upper left and right loop panels), (bb) said lower elastic is to be secured to said left lower loop panel and said right lower loop panel (Fig 1 and [0023], both lower fasteners are configured to be secured to respective lower left and right loop panels); and (ee) wherein said upper and lower elastic straps are configured to selectively and iteratively compress said first, second and third thermal packs against said user while said vertical break is closed by the zipper (fasteners 5 are capable of tightening the vest to selectively and iteratively compress thermal packs against a user).
In related prior art, Feng teaches a similar vest (Fig 1) an upper elastic strap running circumferentially around said vest, said upper elastic strap having a left free end, a central portion attached to said back panel, and a right free end (Fig 1 and [0024] upper tie strap 22; Fig 3 shows straps extending around the back of the vest having left and right free ends and central portion); (p) a lower elastic strap running circumferentially around said vest over said lower elastic strap having a left free end, a central portion attached to said back panel, and a right free end (Fig 1 and [0024] lower tie strap 23; Fig 3 shows straps extending around the back of the vest having left and right free ends and central portion);  (cc) said upper elastic strap being configured to be stretched around the left front panel, said back panel, and said right front panel (Fig 10, upper strap 22 stretched around panels of vest) and thereafter have said left free end be secured to said left upper loop panel and said right free end be secured to said right upper loop panel (Fig 10, free end of upper strap 22 secured via hook-and-loop fasteners 221/222); (dd) said lower elastic strap being configured to be stretched around the left front panel, said back panel, and said right front panel (Fig 10, lower strap 23 stretched around panels of vest) and thereafter have said left free end be secured to said left lower loop panel and said right free end be secured to said right lower loop panel (Fig 10, free end of upper strap 23  secured via hook-and-loop fasteners 231/232). Therefore it would have been  
Regarding claim 6, in view of the combination of claim 1, Giocondo further teaches wherein said back panel, said left yoke panel, said right yoke panel, said left front panel, and said right front panel are all made as one integral piece (See Figs 1-4).
Regarding claim 11, Giocondo teaches a thermal transfer vest configured to be worn by a user (Fig 1), comprising:(a) a back panel configured to rest against a back of a user (Fig 3 back 18); (b) a left front panel configured to rest against a left side of said user’s torso (figs 1-2 left side 20); (c) a right front panel configured to rest against a right side of said user’s torso (right side 22); said back panel, said left front panel , and said right front panel each having an interior surface (Fig 2 vest has interior surface); (e) a left arm relief in said back panel and said left front panel (arm hole 36); (g) a right arm relief in said back panel and said right front panel (arm hole 38); (m) a first thermal transfer pack having a first hook panel; (n) a second thermal transfer pack having a second hook panel (Figs 6-8, four envelopes 56 and four corresponding thermal packets 76 and coupling strips 72); (r) a first area of said interior surface of said left front panel being covered in hook-compatible material (Figs 7-8 coupling strips 82, 84, 86, 88 cover the interior of front right, front left, and back of vest surface; Col 6 lns 14-33), (s) said first thermal transfer pack being connected to said first area by said first hook panel (Figs 7-8, envelope 56 connected to left front panel via coupling strip 72); (t) a second area of said interior surface of said right front panel being covered in hook-compatible material (Figs 7-8 coupling strips 82, 84, 86, 88 cover the interior of front right, front left, and back of vest surface; Col 6 lns 14-33), (u) said second thermal transfer pack being connected to said second area by said second hook panel (Figs 7-8, envelope 56 connected to right front panel via coupling strip 72); (x) a vertical break between said left front panel and said right front panel, with said vertical break being selectively closable (Fig 4 vertical opening 30 and snaps 32).
Giocondo fails to teach said first and second areas of said respective left front panel, right front panel, and back panel as being a majority of said interior surface of said respective panels and said areas being substantially larger than said first and second thermal transfer packs.
In related temperature altering garment prior art, Nilforushan teaches a similar garment with similar thermal transfer packs (Fig 1 thermal transfer elements 4) that are attached to an interior surface of the garment, wherein said interior surface is entirely covered in hook-compatible material to facilitate adjustable placement of the thermal transfer pack anywhere on the interior surface of the garment ([0055, 0064]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook compatible material of the interior surfaces of the left front panel, right front 
Giocondo fails to teach wherein the vertical break is closed by a zipper, said vest being configured so that said user can install said first, second, and third thermal transfer packs, don said vest and close said zipper, thereafter leaving said user’s hands free.
However, in related vest prior art, Cordani teaches a similar vest with a vertical break (See Fig 1) wherein the right and left front panels may be selectively closed by any substantially equivalent means such as hook-and-loop material, snaps, hooks, zippers, or the like ([0037]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vertical break of Giocondo in view of Cordani to incorporate a vertical break with a zipper as taught by Cordani such that a user can install the thermal packs, don said vest, and close the zipper, thereafter leaving said user’s hands free. Doing so would be a simple substitution of one well-known closure mechanism (Giocondo, snaps 32) for another well-known closure mechanism (Cordani, zipper [0037]) to yield the expected result of a selectively closeable fastening mechanism (Cordani [0037]).
Giocondo/Nilforushan/Cordani fail to teach a left lateral gap extending down from said left arm relief to a lower extreme of said vest; (J) a right lateral gap extending down from said right arm relief to said lower extreme of said vest; (k) a left lateral extension on said left front 
In related prior art, Yulee teaches a similar heat transfer vest wherein a similar vest (see Fig 1) comprises a left lateral gap extending down from said left arm relief to a lower extreme of said vest (Fig 1 shows right lateral gap; [0017] describes similar gap on opposite side of vest), said left lateral gap being bounded by a first pair of edges configured to overlap in order to adjust a circumference of said vest (Figs 1-2, left gap bounded by pair of edges and fasteners 5; edges are capable of being overlapped via the fasteners 5); a right lateral gap extending down from said right arm relief to said lower extreme of said vest (See Fig 1); said right lateral gap being bounded by a first pair of edges configured to overlap in order to adjust a circumference of said vest (Figs 1-2, right gap bounded by pair of edges and fasteners 5; edges are capable of being overlapped via the fasteners 5); a left lateral extension on said left front panel running along said left lateral gap (Fig 1 showing right lateral extension on right front panel; [0017] describes similar extension on opposite side of vest); a right lateral extension on said right front panel running along said right lateral gap (Fig 1 showing right lateral extension on right front panel; [0017] describes similar extension on opposite side of vest); an upper elastic strap running circumferentially around said vest over an upper portion of said left and right lateral extensions (Fig 1 and [0017], upper lateral fasteners 5); a lower elastic strap running circumferentially around said vest over a lower portion of said left and right lateral extensions (Fig 1 and [0017] lower lateral fasteners 5); said left front panel including a left upper loop panel and a left lower loop panel (Fig 1 and [0023], left panel includes corresponding upper and lower loop panels to secure fasteners 5), said right front panel including a right upper loop panel and a right lower loop panel (Fig 1 and [0023], right panel includes corresponding upper and lower loop panels to secure fasteners 5), wherein said upper elastic strap is to be secured to said left upper loop panel and said right upper loop panel (Fig 1 and [0023], both upper fasteners are configured to be secured to respective upper left and right loop panels), said lower elastic is to be secured to said left lower loop panel and said right lower loop panel (Fig 1 and [0023], both lower fasteners are configured to be secured to respective lower left and right loop panels) and wherein said upper and lower elastic straps are configured to compress said first, second and third thermal packs against said user (Fig 1 and [0023], lateral fasteners are configured to couple to tighten the front and back portions of the vest to compress heat source elements 7 to a wearer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vest of Giocondo in view of Nilforushan, Cordani, and Yulee to incorporate the lateral gaps, lateral extensions, upper elastic strap and lower elastic strap. Providing the lateral gaps, lateral extensions, and respective upper and lower elastic straps advantageously provides the front and back panels of the vest with the adjustability to fit a plurality of torso sizes (Yulee [0017] disclosing adjustability of fasteners 5).
Giocondo fails to teach said first, second, and third thermal transfer packs respectively including a heat transfer medium that expands when transitioning to a solid but malleable state 
In related prior art, Kilbey teaches thermal therapy device comprising thermal transfer packs (Fig 15, cold packs 112) wherein each thermal transfer pack includes a heat transfer medium that expands when transitioning to a solid but malleable state ([0057]) wherein said first, second, and third transfer pack expands when transitioning to a solid and contracts when transitioning back to a liquid ([0057]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Giocondo in view of Nilforushan, Cordani, Yulee, and Kilbey to incorporate the claimed heat transfer medium into the thermal transfer packs as claimed. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known thermal transfer medium for another well-known thermal transfer medium to yield the predictable result of providing a heat transfer medium capable of providing a therapeutic effect to users.
Giocondo/Nilforushan/Cordani/Yulee/Kilbey fail to teach (o) an upper elastic strap running circumferentially around said vest, said upper elastic strap having a left free end, a central portion attached to said back panel, and a right free end; (p) a lower elastic strap running circumferentially around said vest over said lower elastic strap having a left free end, a central portion attached to said back panel, and a right free end; (cc) said upper elastic strap being configured to be stretched around the left front panel, said back panel, and said right front panel and thereafter have said left free end be secured to said left upper loop panel and said right free end be secured to said right upper loop panel while said zipper remains closed; (dd) said lower elastic strap being configured to be stretched around the left front panel, said back panel, and 
As stated above, Yulee teaches said left front panel including a left upper loop panel and a left lower loop panel (Fig 1 and [0023], left panel includes corresponding upper and lower loop panels to secure fasteners 5), (z) said right front panel including a right upper loop panel and a right lower loop panel (Fig 1 and [0023], right panel includes corresponding upper and lower loop panels to secure fasteners 5), wherein (aa) said upper elastic strap is to be secured to said left upper loop panel and said right upper loop panel (Fig 1 and [0023], both upper fasteners are configured to be secured to respective upper left and right loop panels), (bb) said lower elastic is to be secured to said left lower loop panel and said right lower loop panel (Fig 1 and [0023], both lower fasteners are configured to be secured to respective lower left and right loop panels); and (ee) wherein said upper and lower elastic straps are configured to selectively and iteratively compress said first, second and third thermal packs against said user while said vertical break is closed by the zipper (fasteners 5 are capable of tightening the vest to selectively and iteratively compress thermal packs against a user).
In related prior art, Feng teaches a similar vest (Fig 1) an upper elastic strap running circumferentially around said vest, said upper elastic strap having a left free end, a central portion attached to said back panel, and a right free end (Fig 1 and [0024] upper tie strap 22; Fig 3 shows straps extending around the back of the vest having left and right free ends and central portion); (p) a lower elastic strap running circumferentially around said vest over said lower elastic strap having a left free end, a central portion attached to said back panel, and a right free end (Fig 1 and [0024] lower tie strap 23; Fig 3 shows straps extending around the back of the vest having left and right free ends and central portion);  (cc) said upper elastic strap being configured to be stretched around the left front panel, said back panel, and said right front panel (Fig 10, upper strap 22 stretched around panels of vest) and thereafter have said left free end be secured to said left upper loop panel and said right free end be secured to said right upper loop panel (Fig 10, free end of upper strap 22 secured via hook-and-loop fasteners 221/222); said lower elastic strap being configured to be stretched around the left front panel, said back panel, and said right front panel (Fig 10, lower strap 23 stretched around panels of vest) and thereafter have said left free end be secured to said left lower loop panel and said right free end be secured to said right lower loop panel (Fig 10, free end of upper strap 23  secured via hook-and-loop fasteners 231/232). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vest of Giocondo in view of Nilforushan, Cordani, Yulee, Kilbey and Feng to incorporate the upper and lower elastic straps having respective right and left free ends and central portions being configured to stretch around the left, front, and back panels such that the elastic straps are capable of selectively and iteratively compressing the thermal packs while the zipper remains closed. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the upper and lower elastic straps being configured to stretch around the left front, back, and right front panels as taught by Feng since applicant has not disclosed that this configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the  
Regarding claim 16, in view of the combination of claim 11, Giocondo further teaches wherein said back panel, said left front panel, and said right front panel are all made as one integral piece (See Figs 1-4).
Claim 2, 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giocondo, in view of Nilforushan, in view of Cordani, in view of Yulee, in view of Kilbey, in view of Feng as applied to claim 1, and in further view of Gordon (U.S. PGPub No. 2016/0249691).
Regarding claim 2, in view of the combination of claim 1, Giocondo further teaches a left arm relief (Fig 1 arm relief at left arm hole 36)
Giocondo fails to teach said first thermal transfer pack includes a cutaway conforming to said left arm relief.
However in related thermal therapy vest prior art, Gordon teaches a similar vest (Fig 1a-c) wherein a first thermal transfer pack includes a cutaway conforming to said left arm relief
Regarding claims 7-8 and 17-18, the combination above teaches claims 1 and 11 respectively. As stated above, Giocondo teaches applying thermal packs on an interior surface of the garment (Figs 1-4).
Giocondo fails to teach a shawl collar extending upward from said left yoke and said right yoke; and (b) a cranial thermal pack attached to an interior surface of said shawl collar; a posterior neck covering collar; and (b) a carotid thermal pack attached to an interior surface of said posterior neck covering collar.
Gordon teaches a shawl collar extending upward from said left yoke and said right yoke (Fig 5, collar extending up from left and right yoke); and (b) a cranial thermal pack attached to an interior surface of said shawl collar; a posterior neck covering collar (Fig 5, back of collar covers posterior neck); and (b) a carotid thermal pack attached to an interior surface of said posterior neck covering collar. .
Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giocondo, in view of Nilforushan, in view of Cordani, in view of Yulee, in view of Kilbey, in view of Feng as applied to claim 1 and 11 respectively, and in further view of Kriksunov (U.S. Patent 2012/0232621).
Regarding claims 9-10 and 19-20, in view of the combination of claim 1 and 11 respectively,
Giocondo fails to teach an indicator and label indicating a preferred location for a thermal transfer pack.
In related thermal treatment prior art, Kriksunov teaches an indicator and an LED to tell a user a preferred location for a new thermal transfer pack ([0077] color indicator is the label that shows a location of a thermal pack, the color change of the label is the indicator to alert the user of a preferred location for a thermal transfer pack). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vest of Giocondo in view of in view of Nilforushan, Cordani, Yulee, Kilbey, Feng, and Kirksunov to incorporate an indicator and a label to show a user a preferred location for a thermal transfer pack as taught by Kriksunov to arrive at the vest of claims 9-10 and 19-20. Doing so would provide increased ease-of-use for the user by telling them where to place the thermal transfer packs. 
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Giocondo, in view of Nilforushan, in view of Cordani, in view of Yulee, in view of Kilbey, in view of Feng as applied to claim 11, and in further view of Appolonia (U.S. PGPub No. 2002/0069448).
Regarding claims 12-13, the Giocondo/Nilforushan/Cordani/Yulee/Feng combination teaches the vest of claim 11 as stated above.
Giocondo fails to teach an evaporative layer configured to be wetted and transfer heat via evaporation located on the back panel, left front panel, and right front panel of the vest.
In related thermal vest prior art, Appolonia teaches a similar vest wherein the vest has a back panel, left front panel, and right front panel (See fig 2) wherein the vest includes an evaporative layer configured to be wetted and transfer heat via evaporation, wherein said evaporative layer is the outermost layer (Fig 3 outer layer 30 and [0019-0020]; abstract states that front panels and back panel has this evaporative material). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vest of Giocondo in view of Nilforushan, Cordani, Yulee, Kilbey, Feng, and Appolonia to incorporate an evaporative layer in the back and front panels to arrive at the vest of claims 12-13. Doing so would allow the vest to increase the thermal transfer of the vest when it is used as a cooling vest ([0022] describes implementation of this material into vests). 
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/11/2021, with respect to the rejection(s) of claim(s) 1-2, 6-13, and 16-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kilbey teaching the same heat transfer medium that has a solid but malleable state as claimed.
In response to applicant's argument that the duplex closure mechanism where a zipper allows hands free operation of the elastic securing straps overcomes the prior art, a recitation of the intended use of the claimed invention must result in a structural difference between the .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., direct stick thermal packs that adhere directly to the innermost surface of garment (section 1 of page 25 of remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the lateral extensions that are configured to overlap so that the compression can be applied to individuals of differing sizes (section 4 of page 26 of remarks), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the Yulee reference clearly teaches similar lateral extensions that are configured to overlap to fit individuals of differing sizes (Yulee Fig 1, fasteners 5 and elastic element 11 of lateral extensions of lateral gaps enable the lateral extensions to be capable of overlapping).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EUN HWA KIM/Primary Examiner, Art Unit 3794